Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 5 dated November 21, 2008 to the May 1, 2008 Statement of Additional Information (SAI) UPDATE TO TRUSTEE AND OFFICER BIOGRAPHICAL INFORMATION Certain biographical information for Bridget Macaskill and Jonathan Feigelson has been updated. Accordingly, the following information hereby replaces in its entirety the biographical information for Ms. Macaskill and Mr. Feigelson contained in the list of Trustees and the list of officers beginning on pages B-22 and B-23, respectively, of the SAI: DISINTERESTED TRUSTEE Number of Portfolios in Fund Complex Overseen by by Trustee Name, Address and Date of Birth Position(s) Held with CREF Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Other Directorships Held by Trustees Bridget A. Macaskill c/o Office of the Corporate Secretary 730 Third Avenue New York, NY 10017-3206 DOB: 8/5/48 Trustee One-year term. Trustee since Principal and Founder BAM Consulting LLC (since 2003); and Independent Consultant for Merrill Lynch (since 2003). Formerly, Chairman, Oppenheimer
